Citation Nr: 1427714	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and Herman Montalvo, L.C.S.W


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a hearing held in February 2013.  A transcript of that hearing is of record.  

In June 2013, the Board granted a 30 percent rating for posttraumatic headaches but denied a rating higher than 30 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Remand the parties agreed to vacate that portion of the Board's June 2013 decision denying a rating higher than 30 percent for posttraumatic headaches and remand the case to the Board for additional development.  The joint motion was granted by the Court in December 2013.

In June 2013, the Board also remanded the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service connected disabilities.  The development ordered in that remand is hereby incorporated by reference, and adjudication of the claim addressed below is inextricably intertwined and must be completed first.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to a rating higher than 30 percent for posttraumatic headaches.  He claims that his headaches are productive of severe economic inadaptability.  

The record available to the Board shows that the appellant's migraine disorder was last evaluated by VA in January 2012.  While the Veteran has presented a March 2014 report from a psychologist, the Board finds that a VA neurological examination by a neurologist is needed to adequately address his claims of severe economic inadaptability due to headaches.  Accordingly, a remand is warranted to afford the Veteran a VA examination.  

The Board acknowledges the appellant's willingness to waive further development, however, given that the proffered private opinion regarding the appellant's headaches is not offered by a neurologist, and given that the Board is required to follow applicable law, the undersigned finds that the law requires further development in this matter.  Colvin v. Derwinski, 1 Vet.App. 175 (1991) ("If the medical evidence is insufficient, or, in the opinion of the BVA, of doubtful weight or credibility the BVA is always free to supplement the record."  (Emphasis added).)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination.  The neurologist must be provided access to the appellant's claims folder, Virtual VA file, VBMS file and a copy of this remand.  In accordance with the latest worksheets for rating migraine headaches, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his migraine headaches.  The examiner must address the applicable rating criteria, including especially in terms of whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  Any evidence which supports a finding that the appellant's migraines cause very frequent completely prostrating and prolonged attacks must be identified and discussed.  Any evidence which shows severe economic inadaptability must further be identified and discussed.  A complete rationale for any opinions expressed must be provided.

2.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


